Exhibit 10.23

 

SECOND Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement (“Amendment”) between Robert H.
Muttera (“Executive”) and Bank of Commerce Holdings and Merchants Bank of
Commerce, f/k/a Redding Bank of Commerce (together, “Employer”), is made and
entered into effective March 6, 2020, and modifies the Amended and Restated
Employment Agreement between Executive and Employer, entered into as of February
21, 2017 (the “Agreement”), as amended on May 3, 2018.

 

Executive and Employer agree that the Agreement, as amended, is modified as
follows:

 

1.        The first paragraph of Section 2 is hereby deleted in its entirety and
replaced by the following:

 

“Employer hereby employs Executive and Executive hereby accepts employment with
Employer for the period of three (3) years (the “Term”) commencing March 6, 2020
(the “Effective Date”) with such Term being subject to prior termination as
herein provided; provided, that, on such third anniversary of the Effective Date
(such date, a “Renewal Date”), unless otherwise agreed between the parties, the
Agreement and the Term shall be deemed to be automatically extended, upon the
same terms and conditions, for a period of one (1) year.”

 

2.        Section 6(d) is hereby deleted in its entirety and replaced by the
following:

 

“A determination by Employer’s Board, in its sole and absolute discretion, to
terminate the employment of Executive for any reason or for no reason.”

 

3.        Except as modified by this Amendment, all other terms of the Agreement
will remain in full force and effect.

 

The parties have executed this Amendment as of the dates specified below.

 

EXECUTIVE

 

 

/s/ Robert H. Muttera                                          
Robert H. Muttera

 

 

Date: March 6, 2020

EMPLOYER

 

 

By: /s/ Lyle L. Tullis                                               

Name: Lyle L. Tullis

Title: Chairman of the Board

 

Date: March 6, 2020

 

 

 

-1-